Citation Nr: 1622005	
Decision Date: 06/02/16    Archive Date: 06/13/16

DOCKET NO.  10-26 879	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement an increased evaluation for posttraumatic stress disorder (PTSD), rated as 30 percent disabling prior to December 7, 2015, and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Forde, Associate Counsel 





INTRODUCTION

The Veteran served on active duty in the United States Army from December 2003 to March 2005 and from October 2011 to December 2012.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In December 2015, the RO granted a 50 percent disability rating for PTSD, effective December 7, 2015.


FINDING OF FACT

In May 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to an increased evaluation for PTSD are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, has withdrawn this appeal via a May 2016 written statement and, hence, there are no allegation of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.
ORDER

The appeal as to the issue of entitlement to an increased evaluation for PTSD is dismissed.



		
S. BUSH
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


